Adams, I.
1. Jurisdiction court.oironit The question in this ease is as to whether the Circuit Court has exclusive jurisdiction in certiorari in civil The defendants claim that a compari °f sections 161 and 162 of the Code will show that it has. The former section provides that the District Court shall have general supervision over all inferior courts and officers in criminal matters, to prevent and correct abuses where no other remedy is provided; and the latter section provides that the Circuit Court shall have general supervision of all inferior courts and officers in civil matters, to prevent and correct abuses where no other remedy is provided. It will be observed that it is not expressly provided that the jurisdiction of either court shall be exclusive in respect to such general supervision. But the jurisdiction of the District Court in such general supervision in erimininal matters is, doubtless, exclusive, and we think that section 162 should be regarded as conferring upon the Circuit Court similar jurisdiction in general supervision in civil matters.
It is true it is provided in section 3217 of the Code that the writ of certiorari may be granted by the District or Circuit Court, and that the defendant shall certify to the court from which the writ issues. But this cannot mean that the writ may be granted by either, indiscriminately, in both criminal and civil matters. Such a construction would render nugatory the provisions above referred to, as contained in sections 161 and 162. It must mean that the writ may be granted by either court, but within the jurisdiction of the court, as defined by section 161 or 162.
Affirmed.